On a Petition to Rehear,
Per Curiam:
The petition to rehear is granted in this case to enable the court to modify the judgment formerly entered in the case. But as the modification relates entirely to setoffs filed by the defendant, and the former order remanded the case to the trial court “to empanel a jury to determine what credit, if any, the defendant is entitled to receive by reason of the other items of setoff mentioned in the list filed,” further argument of the case in this court is deemed unnecessary.
*451It is claimed in the petition to rehear, and apparently correctly, that the item of $241.41 mentioned in the opinion as not disputed is credited by the defendant in its list of setoffs, and if so it should be deducted from the plaintiff’s claim of $2,841.41.
It is also claimed that the $181.86 mentioned in the opinion as damages to machinery specifically allowed by the verdict of the jury constitutes a part of the item of $330.96 mentioned in the opinion as damages to machinery in transit.
In order to allow the jury to pass on these two items, as well as “the other items of setoff mentioned,” the former opinion and judgment will be modified to this extent: “The judgment of the trial court will be
reversed, the verdict of the jury set aside and the case remanded to the circuit court with directions to consider the plaintiff’s claim as established for the sum of $2,600.00 with legal interest from April 28, 1923 (the date of former verdict), and to strike from the defendant’s list of setoffs the items of $2,600.00, $300.00, $128.40 hereinbefore mentioned, and to empanel a jury to determine what credit, if any, the defendant in error is entitled to receive by reason of the other items of setoff mentioned in the list filed.”
As to other matters mentioned in the petition to rehear, the court adheres to its former opinion and judgment.